Chief Justice Si-iakswood
delivered the opinion of the court April 17th 1882.
There is no principle of law mox’e familiar or better settled than that estoppels to be binding must be mutual. No party can take advantage of a judgment or decree if he would not have been prejudiced by it if it had been otherwise. In general no one is bound unless he was either a party or privy to the adjudication. Nothing is clearer than that as Hayes was nota party or privy to the former adjudication, he would not have been concluded had that decree been in favor of the validity of the deeds, neither can he take advantage of the decree against its validity. It can make' no difference whether the question is one of law or fact. If of law the court has the undoubted right to overrule it if satisfied that it xvas wrong. If of fact, the tribunal whose province it is to decide such question may undoubtedly receive new evidence, or take a different view of that which was at first presented. 'When however’, the par*266ties and the subject matter are the same, it is conclusivo without regard to whether it was right or wrong. We can discover no grounds for a distinction between courts of equity and courts of law in thi3 respect. Upon this subject equity follows the law. Had the court below proceeded upon the former evidence and made their decree, we could have reviewed and approved or reversed it, according to our view of the law and the facts. The counsel for the appellee produced testimony to show that the deed in question was fraudulent and void, and the report of the auditor in the former case; but the adjudicating judge, on the ground that the report had been confirmed, held that question was res adjudicata, so far as that court was concerned, and without more, awarded to the appellee the amount of his judgment with interest and costs. Exceptions to this adjudication were dismissed and the adjudication confirmed. We think, for the reasons given, the decree was wrong. The appellant had a right to have the question reheard and decided, upon the same or whatever new evidence lie might be able to adduce.
Decree reversed at the costs of the appellee and record remitted for further proceedings.